Case: 13-20124      Document: 00512638309         Page: 1    Date Filed: 05/21/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-20124
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            May 21, 2014
                                                                           Lyle W. Cayce
                                                                                Clerk
ROY E. DAVIS,

                                                 Plaintiff−Appellant,

versus

BRENDA HOUGH; BETTY WILLIAMS,

                                                 Defendants−Appellees.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CV-1672




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *


       Roy Davis, Texas prisoner # 1416976, proceeding pro se, appeals the



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-20124    Document: 00512638309        Page: 2   Date Filed: 05/21/2014


                                 No. 13-20124

summary judgment dismissing his 42 U.S.C. § 1983 action. He contends that
he was denied medical care when the defendants treated him with antibiotics
instead of sending him to an outside medical facility for a sonogram and that
the delay resulted in the eventual removal of a testicle.
      We review a summary judgment de novo, employing the same standard
as did the district court. Carnaby v. City of Hous., 636 F.3d 183, 187 (5th Cir.
2011). Summary judgment is appropriate “if the movant shows that there is
no genuine dispute as to any material fact and the movant is entitled to judg-
ment as a matter of law.” FED. R. CIV. P. 56(a).
      Davis was examined on May 19, 2009, and was diagnosed with orchitis
and treated with antibiotics. He was again examined on June 3, 2009, and,
based on his symptoms, was transferred to an outside medical facility for a
sonogram, which revealed that a testicle needed to be removed. Davis has
failed to establish a genuine dispute of material fact with respect to deliberate
indifference, which requires a showing that defendants “refused to treat him,
ignored his complaints, intentionally treated him incorrectly, or engaged in
any similar conduct that would clearly evince a wanton disregard for any seri-
ous medical needs.” Domino v. Tex. Dep’t of Criminal Justice, 239 F.3d 752,
756 (5th Cir. 2001) (citation and internal quotation marks omitted). Davis has
not established an unconstitutional denial of medical care. See Gobert v. Cald-
well, 463 F.3d 339, 346 (5th Cir. 2006). Because he has failed to demonstrate
a violation of his rights under the Eighth Amendment, we need not conduct a
qualified-immunity analysis. See Lytle v. Bexar Cnty., Tex., 560 F.3d 404, 410
(5th Cir. 2009).
      The summary judgment is AFFIRMED. Davis’s motion for leave to file
his reply brief out of time is GRANTED.




                                       2